SETTLEMENT AGREEMENT
     THIS SETTLEMENT AGREEMENT, dated as of the 10th day of October, 2008
(“Agreement”), is entered into by and between The Bank of New York Mellon,
solely in its capacity as Indenture Trustee for the Series B Floating Rate
Convertible Senior Debentures Due 2037, a corporation organized and existing
under the laws of the State of New York (“BONYM”), and Countrywide Financial
Corporation, a corporation organized and existing under the laws of the State of
Delaware (“CFC”).
     WHEREAS, BONYM has filed an action against CFC entitled The Bank of New
York Mellon, solely in its capacity as Indenture Trustee for the Series B
Floating Rate Convertible Senior Debentures Due 2037 v. Countrywide Financial
Corporation in the Court of Chancery of the State of Delaware (the “BONYM
Action”); and
     WHEREAS, the parties wish to resolve the BONYM Action amicably and without
resort to the time, effort and expense of additional litigation;
     NOW, THEREFORE, it is hereby agreed as follows:
     1. Tender Offer
     CFC will commence a tender offer for the Series B Floating Rate Convertible
Senior Debentures Due 2037 (the “Series B Debentures”) issued under the
Indenture dated as of May 22, 2007 for the Series A and Series B Floating Rate
Convertible Senior Debentures Due 2037 (the “Indenture”) on or before
October 20, 2008 (the “Tender Offer”), subject to receiving any necessary
regulatory approvals for such Tender Offer. The purchase price for the Tender
Offer shall be $980 per $1000 principal amount of Series B Debentures, plus
accrued interest (computed in accordance with the terms thereof) from the date
of the last interest payment thereon (i.e., August 15, 2008 in the case of
Series B Debentures tendered on or prior to November 14, 2008, and November 15,
2008 in the case of Series B Debentures tendered on or

 



--------------------------------------------------------------------------------



 



after November 15, 2008) excluding the date of payment. The Tender Offer shall
remain open for 30 business days, or any longer duration required by applicable
law. During the Tender Offer period, CFC will accept tender of Series B
Debentures either by delivery of certificates or by compliance with other
appropriate procedures similar to the procedures described in Section 3.01(c) of
the Indenture for the delivery by Holders for repurchase by the Company of
Securities (as such capitalized terms are defined in the Indenture). Except for
compliance with such procedures, there shall be no other conditions for payment.
CFC will pay for Series B Debentures as and when validly tendered with customary
documentation unless payments at such time are contrary to applicable federal
securities law in which case payment will be made as soon as is permissible
thereafter.
     2. Purchase Agreement Regarding Certain Debentures
     It is understood that certain Series B Debentures may be held in street
name accounts with Lehman Brothers Inc., Lehman Brothers International (Europe),
or any of their respective affiliates (collectively, “Lehman”) or one or more
firms having account relationships with or holding securities in Lehman
accounts, and that, as a result, the beneficial holders of such Series B
Debentures (the “Frozen Debentures”) may be unable to duly comply with tender
procedures for all or a portion of their Frozen Debentures on or before the date
of termination of the Tender Offer. With respect to Frozen Debentures the
beneficial holders of which are unable to tender such securities in the Tender
Offer and are identified in the letter dated October 10, 2008 addressed to
Mitchell A. Lowenthal (the “October 10 Letter”), which letter shall be provided
on an attorneys’ eyes only basis (and, upon commencement of the Tender Offer,
disclosed to CFC on a confidential basis), CFC agrees that, subsequent to the
expiration of the Tender Offer and subject to applicable law, it will purchase
the Frozen Debentures at the Tender

2



--------------------------------------------------------------------------------



 



Offer price set forth above (as adjusted to reflect any interest payments
previously made thereon) if requested by the beneficial holder as and when they
can be delivered and sold free and clear of any liens; provided, however, that
such agreement (i) applies only to the beneficial holders of Frozen Debentures
identified in the October 10 Letter and (ii) shall expire on the date occurring
three (3) months after the commencement of the Tender Offer.
     3. Attorneys’ Fees and Trustee’s Fees
     CFC will pay for and reimburse legal fees and costs actually incurred in
connection with the prosecution and settlement of the BONYM Action, in an
aggregate amount not to exceed $775,000, for services rendered, and related
expenses incurred by, the law firms Brown Rudnick LLP, Fox Rothschild LLP, and
Carter Ledyard & Millburn LLP. In addition, CFC will pay for and reimburse BONYM
for expenses incurred in its capacity as Indenture Trustee under the Indenture
with respect to the BONYM Action and settlement of the BONYM Action, which
expenses shall be included as part of the foregoing aggregate amount not to
exceed $775,000.
     4. Dismissal of BONYM Action with Prejudice; Public Disclosure
     (a) Upon the execution of this Agreement, the parties will advise the Court
regarding this Agreement and seek an adjournment, to the first available date
after October 20, 2008, of the hearing of the parties’ respective motions for
summary judgment.
     (b) Upon the commencement of the Tender Offer on or before October 20,
2008, BONYM and CFC shall execute a stipulation and proposed order in the form
annexed hereto as Exhibit A (the “Stipulation”), dismissing with prejudice the
BONYM Action to the extent permitted by the Indenture and the parties shall
jointly submit the same for approval by the Court. The BONYM Action was brought
by BONYM at the direction of certain beneficial

3



--------------------------------------------------------------------------------



 



holders (the “Directing Holders”) of Series B Debentures. BONYM’s execution of
the Stipulation shall be at the direction of the Directing Holders and with the
consent of the Directing Holders who, in consideration of this settlement, agree
to waive, pursuant to Section 6.04 of the Indenture, any rights such Directing
Holders may have under the Indenture by reason of the default alleged in the
complaint filed in the BONYM Action (the “BONYM Complaint”) to have occurred on
or about July 16, 2008. The parties to this settlement agree that the dismissal
of the BONYM Action shall be with prejudice as to the Directing Holders with
respect to the claims asserted in the BONYM Complaint. Such dismissal shall be
without prejudice to the rights of holders other than the Directing Holders.
     (c) In the event that, for any reason, the Tender Offer is not commenced on
or before October 20, 2008, then, unless the parties have entered into a written
agreement to the contrary, (i) BONYM’s obligation to settle the BONYM Action on
the terms stated herein shall terminate, (ii) each party shall be free to pursue
any remedy it may have under this Agreement by reason of the breach of the other
party, and (iii) each party shall be restored to its pre-settlement position in
the BONYM Action. In the event of the termination of the settlement upon the
non-occurrence of the Tender Offer, CFC agrees that it will make no objection to
an application by BONYM to the Court for an expeditious hearing of the parties’
summary judgment motions.
     (d) Contemporaneously with the execution of this Agreement, counsel to CFC
(attn. Mitchell Lowenthal) shall be provided, on an attorneys’ eyes only basis,
a listing of all Directing Holders, along with the aggregate amount of Series B
Debentures held by all the Directing Holders (the “Directing Holders List”). The
Directing Holders List may be disclosed to CFC upon the commencement of the
Tender Offer provided that CFC shall treat the Directing Holders list as
confidential.

4



--------------------------------------------------------------------------------



 



     (e) Contemporaneously with or following the execution of this Agreement CFC
and/or BONYM may issue a press release describing the terms of this Agreement.
     5. Representations and Warranties
     (a) BONYM represents and warrants to CFC that BONYM has the right and
authority to enter into this Agreement and to undertake all of the duties and
obligations created hereunder.
     (b) CFC represents and warrants to BONYM that it has the right and
authority to enter into this Agreement and to undertake all of the duties and
obligations created hereunder.
     6. Compromise
     Neither CFC nor BONYM admits to any liability or wrongdoing whatsoever
arising out of, relating to or in connection with the BONYM Action or the
Series B Debentures. This Agreement shall not be construed, described or
characterized by any party as an admission by CFC or BONYM of any liability or
wrongdoing. This Agreement is a compromise of disputed claims between CFC and
BONYM.
     7. Successors and Assigns
     This Agreement is binding upon and inures to the benefit of all successors
in interest and assigns of CFC and BONYM.
     8. Choice of Law; Continuing Jurisdiction
     This Agreement shall be governed by and be interpreted in accordance with
the law of the State of Delaware, excluding the choice of law provisions
thereof. The Court of Chancery of the State of Delaware shall have continuing
jurisdiction over any disputes arising out of or relating to this Agreement, and
the parties (i) agree that any action, suit, or proceeding brought to enforce,
apply, or construe, or otherwise arising out of, this Agreement shall be

5



--------------------------------------------------------------------------------



 



brought only in the Court of Chancery of the State of Delaware, (ii) consent to
submit to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware in connection with any action, suit, or proceeding brought to enforce,
apply, or construe, or otherwise arising out of, this Agreement, and
(iii) waives any objection to the laying of venue of any such action, suit, or
proceeding in the Court of Chancery of the State of Delaware. Each of the
parties hereby consents to service of any summons and complaint and any other
process that may be served in any action, suit, or proceeding brought to
enforce, apply, or construe, or otherwise arising out of, this Agreement by a
nationally recognized private courier, or by registered mail, with postage and
charges prepaid, copies of such process to such party at its address for
receiving notice pursuant to Paragraph 12 hereof. Nothing herein shall preclude
service of process by any other means permitted by applicable law.
     9. Enforcement by Holders
     Notwithstanding anything set forth in the Indenture or elsewhere to the
contrary, each holder of Series B Debentures shall have the right to bring suit
seeking enforcement of CFC’s obligations hereunder to make the Tender Offer and
any other rights as they may have at law.
     10. Amendment
     This Agreement may not be changed or modified except in a writing signed by
all parties hereto.
     11. Entire Agreement
     This Agreement contains the entire understanding between CFC and BONYM. All
prior discussions and agreements between the parties are merged herein. There
are no representations, warranties, covenants, promises, or undertakings except
those expressly set forth herein.

6



--------------------------------------------------------------------------------



 



     12. Execution; Counterparts
     This Agreement may be executed by manual or facsimile signature in any
number of counterparts, and all such counterparts executed by all parties
hereto, each as an original, shall constitute one and the same instrument.
     13. Notices
     All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by facsimile, and by registered mail
(postage prepaid, return receipt requested) or by a nationally recognized
overnight courier service to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 13):
if to CFC:

Potter Anderson & Corroon LLP
Hercules Plaza, 6th Floor
1313 North Market Street
Wilmington, DE 19801
Tel: (302) 658-1192
Attention: Donald J. Wolfe, Esq.
                 Michael A. Pittenger, Esq.
with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Facsimile: (212) 225-3999
Attention: Mitchell A. Lowenthal, Esq.
if to BONYM:

7



--------------------------------------------------------------------------------



 



Bank of New York Mellon
One Wall Street
New York, New York 10006
Attention:
or
Carter, Ledyard & Millburn LLP
2 Wall Street
New York, New York 10005
Attention: James Gadsden, Esq.
with a copy to:
Fox Rothschild LLP
Citizens Bank Center, Suite 1300
919 North Market Street
Wilmington, DE 19899-2323
Facsimile: (302) 656-8920
Attention: Bernard G. Conaway, Esq.
                 Leslie B. Spoltore, Esq.
and
Brown Rudnick LLP
Seven Times Square
New York, NY 10036
Facsimile: (212) 209-4801
Attention: Sigmund S. Wissner-Gross, Esq.
                 May Orenstein, Esq.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first indicated above.
Countrywide Financial Corp.

                  By  /s/ Paul Lane         Name:   Paul Lane        Title:  
Senior Vice President, Assistant General Counsel     



 



--------------------------------------------------------------------------------



 



Bank of New York Mellon, solely in
its capacity as Indenture Trustee for
the Series B Floating Rate
Convertible Senior Debentures Due
2037

                  By  /s/ Martin Feig         Name:   Martin Feig       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



Exhibit A
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

     
 
   
THE BANK OF NEW YORK MELLON, solely in its capacity as Indenture Trustee for the
Series B Floating Rate Convertible Senior Debentures Due 2037,

                                Plaintiff,

             v.

COUNTRYWIDE FINANCIAL CORPORATION,

                               Defendant.
  C.A. No. 3935-VCP

STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
     The parties to the above-captioned matter, by and through their undersigned
attorneys, hereby stipulate and agree to the dismissal of the action with
prejudice in accordance with the terms of the Settlement Agreement dated as of
October  , 2008.

             
FOX ROTHSCHILD LLP
      POTTER ANDERSON & CORROON LLP    
 
           
 
           
Bernard G. Conaway, Esq. (# 2856)
      Donald J. Wolfe, Esq. (# 285)    
Leslie B. Spoltore, Esq. (# 3605)
      Michael A. Pittenger, Esq. (# 3212)    
Citizens Bank Center, Suite1300
      Hercules Plaza, 6th Floor    
919 North Market Street
      1313 North Market Street    
Wilmington, DE 19899-2323
      Wilmington, DE 19801    
Tel: (302) 654-7443
      Tel: (302) 984-6000    
 
           
OF COUNSEL:
      OF COUNSEL:    
 
           
Sigmund S. Wissner-Gross, Esq.
      Mitchell A. Lowenthal, Esq.    

 



--------------------------------------------------------------------------------



 



             
May Orenstein, Esq.
      CLEARY GOTTLIEB STEEN & HAMILTON LLP    
BROWN RUDNICK LLP
      One Liberty Plaza    
Seven Times Square
      New York, NY 10006    
New York, NY 10036
      Tel: (212) 225-2000    
Tel: (212) 209-4800
           
 
           
Counsel for Plaintiff The Bank of New York Mellon, solely in its capacity as
Indenture Trustee for the Series B Floating Rate Convertible Senior Debentures
Due 2037
     
Counsel for Defendant Countrywide Financial Corporation    

     SO ORDERED this                      day of October, 2008.

                        The Honorable Donald F. Parsons, Jr.           

 